             Case 1:20-cv-01380-AWI-EPG Document 8 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                      Case No. 1:20-cv-01380-AWI-EPG

12                   Plaintiff,                          ORDER RE: NOTICE OF VOLUNTARY
                                                         DISMISSAL OF ENTIRE ACTION WITH
13   v.                                                  PREJUDICE

14
     NOSTALGIA’S STAR LLC,                               (ECF No. 7)
15
                     Defendant.
16

17

18           On December 24, 2020, Plaintiff George Avalos filed a notice of voluntary dismissal with
     prejudice. (ECF No. 7.) Defendant has not filed either an answer or a motion for summary
19
     judgment. Accordingly, in light of the notice, the case has ended and is dismissed with
20
     prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th
21
     Cir. 1997). The Clerk of the Court is respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
          Dated:   January 3, 2021                            /s/
25
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
